                                           Case 4:21-cv-05654-DMR Document 5 Filed 09/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7
                                         MICHAEL L. DAVIS,
                                   8                                                          Case No. 21-cv-05654-DMR (PR)
                                                         Plaintiff,
                                   9
                                                  v.                                          ORDER OF TRANSFER
                                  10
                                         USP VICTORVILLE UNIT OFFICERS,
                                  11     et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13          Plaintiff, a federal inmate currently incarcerated at the United States Penitentiary, Atwater,

                                  14   brings this pro se action under Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971),

                                  15   complaining of deprivations of his civil rights.1 Dkt. 1. He has also filed a completed in forma

                                  16   pauperis application. Dkt. 2.

                                  17          On July 23, 2021, the Clerk of the Court informed Plaintiff that this action has been

                                  18   assigned to the undersigned Magistrate Judge. Dkt. 3. Plaintiff has since consented to magistrate

                                  19   judge jurisdiction in this action. Dkt. 4.

                                  20          Plaintiff’s claims seem to stem from incidents that occurred in December 2019 while he

                                  21   was incarcerated at the United States Penitentiary, Victorville (“USP Victorville”), which is in San

                                  22   Bernardino County. Thus, the acts complained of occurred in San Bernardino County, which lies
                                       within the venue of the Eastern Division of the Central District of California, and it appears that
                                  23
                                       Defendants reside in that district. Venue, therefore, properly lies in that district and not in this
                                  24
                                       one. See 28 U.S.C. § 1391(b).
                                  25
                                              Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is
                                  26
                                  27          1
                                                Plaintiff actually filed a form entitled “Complaint Under the Civil Rights Act, 42 U.S.C.
                                  28   § 1983,” but because he is a federal prisoner, the court construes this action as being brought
                                       under Bivens. See Dkt. 1.
                                           Case 4:21-cv-05654-DMR Document 5 Filed 09/09/21 Page 2 of 2




                                   1   TRANSFERRED to the Eastern Division of the United States District Court for the Central

                                   2   District of California.2 The Clerk shall transfer the case forthwith.

                                   3           All pending motions are TERMINATED on this court’s docket as no longer pending in

                                   4   this district.

                                   5           IT IS SO ORDERED.

                                   6   Dated: September 9, 2021

                                   7                                                     ______________________________________
                                                                                         DONNA M. RYU
                                   8                                                     United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                               2
                                  28             Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the
                                       jurisdiction of the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
                                                                                         2
